 



Webxu Issues Shareholder Update Letter

 

LOS ANGELES, California–February 27, 2013–Webxu, Inc. (OTCBB: WBXU), a media
company that owns and operates a network of consumer branded websites and
businesses focused on Customer Acquisition, E-Commerce and Mobile Media,
today announced the issuance of a letter by CEO Keith Schaefer, to update
shareholders on Company progress.

 

Dear Shareholder,

 

Since our last update to shareholders, we have a number of major milestones to
report. I am pleased to say our management, employees, strategic partners and
investors have all been very supportive in our continued pursuit of consistent
growth both organically and through acquisition.  

 

As we approach the end of the first quarter 2013, we remain steadfast in
optimizing performance for our advertisers and partners. Moving past some of the
challenges that faced both the market and our company in 2012, we are moving
forward with our plan to scale the business and we have identified a number of
suitable acquisitions, which we anticipate will substantially accelerate our
growth. We are working closely with our financing partners, including Breakwater
Investment Management, to facilitate these acquisitions.  

 

Customer Acquisition 

 

As we continue on in 2013, we are pleased to announce the launch of our Auto and
Insurance verticals, which we are operating through our proprietary websites
24hourautoinsurancequote.com, 24hourcarquote.com and 24hourautoloan.com. We are
excited about the partnerships we have developed in conjunction with these new
consumer facing properties and as we continue to build out our 24hour brand, we
believe we can evolve into an industry leader in these core verticals.

  

Acquisition Growth 

 

Our industry still remains very fragmented and numerous, complementary
acquisition opportunities continue to exist. We have identified a number of
these opportunities that would enable us to expand our organic growth and we
continue to pursue them.  In the 4th Quarter of 2012, we publicly announced we
had entered into an agreement to acquire MediaTrust, a Los Angeles-based click
advertising network. However, shortly thereafter, various contingencies remained
unsatisfied, and we did not complete the acquisition. Our vision and growth
strategy remain the same. We look forward to releasing new announcements
regarding new acquisitions in development in the near future.  

 

Mobile Strategy 

 

We are continuing to integrate a measurable portion of our growth strategy in
the mobile sector. We have recently added additional mobile publishers to our
network and we continue to factor in mobile capability into our Customer
Acquisition and E-Commerce development. Additionally, we have added mobile
advertising and mobile technology platforms to our ongoing acquisition pipeline
in development. This mobile integration not only fuels our existing performance,
but also brings us new revenue opportunities as it gives our nationwide
customers the ability to capture the rapidly growing mobile audience.  

 

Strategic Partnerships 

 

In Q1 2013, we established two core partnerships with Linkstorm and Holland
Interactive, both to help execute on our organic Customer Acquisition
strategy.  

 

Linkstorm is a New York City-based advertising technology company that utilizes
a next-generation hyper-linking system to enhance the conversion percentages of
online marketing campaigns. Linkstorm’s functionality enables us to achieve
higher response to our Advertisers offers, thereby increasing the overall
results of all our campaigns across all verticals.

  



 

 

 

Holland Interactive is a Customer Acquisition consulting firm that brings us key
executive services from seasoned industry veterans Rory Holland and Scott
Pannier.  

 

Prior to founding Holland Interactive, Rory Holland co-founded BlueSky
Marketing, a leading automotive marketing and finance company, and prior to
BlueSky, he was the Chief Marketing Officer at Credit.com where he helped double
the company’s publisher and affiliate revenues in less than 18 months. Rory also
co-founded Telling International, a brand licensing company that was acquired in
1998.  

 

Prior to Holland Interactive, Scott Pannier held senior-level positions at
Exponential, Motive Interactive, Nextag, Adteractive, and ValueClick. Scott has
also performed consulting roles for SocialMedia.com, PMA Media Group, Tallac
Media, and Healthcare.com. Scott has a deep understanding all the moving pieces
that make up today’s complex online media ecosystem, including a core expertise
in the Financial Services, Education, and Insurance verticals.  

 

Going Forward 

 

As Advertisers continue to shift their budgets from traditional marketing
channels to online advertising, they are now increasing that online spending
further in the mobile sector. We are working diligently with the anticipation
that 2013 will produce very positive results from our overall strategic plan to
keep in line with industry trend. Our focus is on increasing shareholder value
and we intend to be a growing force in this newly expanding sector.  

 

Thank you for your support.  

 

Keith E. Schaefer

CEO
Webxu, Inc.   

 

About Webxu, Inc.

 

Webxu, Inc. (OTCBB: WBXU) is a media company that owns and operates a network of
consumer branded websites and businesses focused on Customer Acquisition,
E-Commerce and Mobile Media. Through its branded consumer websites, Webxu
generates revenue by providing advertiser clients with targeted consumer
traffic. Webxu is headquartered in Los Angeles, CA. For more information about
Webxu visit http://www.webxu.com.

  

Webxu Media Contact

Mike Roth

mike@webxu.com

 

Cautionary Language Regarding Forward Looking Statements

 

This release and any attachments contain forward-looking statements within the
meaning of the “safe harbor” provisions of the Federal securities laws,
including Section 21E of the Securities Exchange Act of 1934, that involve risks
and uncertainties. Words such as “will,” “believe,” “intend,” “potential” and
similar expressions are intended to identify forward-looking statements. These
forward-looking statements include the quotations from management in this press
release, as well as any statements regarding the Company’s anticipated financial
results and strategic and operational plans. The Company’s actual results may
differ materially from those anticipated in these forward-looking statements.
Factors that may contribute to such differences include, but are not limited to:
the Company’s ability to deliver an adequate rate of growth and manage such
growth; the impact of changes in government regulation and industry standards;
the Company’s ability to maintain and increase the number of visitors to its
websites; the Company’s ability to identify and manage acquisitions; the impact
of the current economic climate on the Company’s business; the Company’s ability
to attract and retain qualified executives and employees; the Company’s ability
to compete effectively against others in the online marketing and media
industry; the impact and costs of any failure by the Company to comply with
government regulations and industry standards; and costs associated with
defending intellectual property infringement and other claims. More information
about potential factors that could affect the Company’s business and financial
results is contained in the Company’s latest annual report. These forward
looking statements are made as of today’s date and, except as otherwise required
by law, the Company does not intend and undertakes no duty to release publicly
any updates or revisions to any forward-looking statements contained herein to
reflect events or circumstances after the date hereof.

 



 

 



